DETAILED ACTION
This communication is response to the RCE filed August 12, 2022. Applicant’s amendments and remarks have been carefully considered. 
Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31, lines 3-7, the expression “the at least one antenna extends from the internal compartment of the enclosure, through the first strut, and into the gripping portion of the handle past the midpoint strut, the at least one antenna including a dipole antenna having a first conductor rod and a second conductor rod coupled with each other at a junction that is in the gripping portion of the handle” is not clear because among the many embodiments of the present invention, none of the antennas passing through the first strut is actually a dipole antenna having first and second conductor rods.
In claim 32, last two lines, the expression “the second antenna includes a helical dipole antenna having second and third conductor rods connected at a junction disposed in the first handle” is indefinite because as defined in the previous part of the same claim, the second antenna is disposed in the second handle instead of in the first handle.
In claim 33, lines 10 and 15, “the handle” is indefinite because it is not clear as to whether the first or second handle is being referred to.
Claim 34 is also indefinite because it depends from an indefinite base claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically in claim 1, the last paragraph, the instant claimed feature “the at least one antenna extending … through the handle” is not described in the originally filed disclosure. Note that the various embodiments of the instant claimed invention do not include an antenna extending from one side of the handle through the other side of the handle, in accordance with the definition of the word “through” -  In one side and out the opposite or another side of - see https://www.thefreedictionary.com/through. Other claims 2-6 are also rejected on the same issue.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hass (US 2011/0251742) in view of Kvist (US 2020/0107141) and German reference (DE 10 2011 086 609).
Hass discloses a train system (Figs. 3 and 5-6) having features similar to those recited in the instant claims, including a plurality of vehicles and a powered vehicle adapted to receive wireless communication (Fig. 3), and an end-of-train device (EOT) configured to be mounted on a trailing coupler of the rear railroad car (para [0040], Figs. 5-6), wherein the EOT (Figs. 5-6) of Hass includes enclosure/housing 14 provided with an internal compartment, handle 52 having a gripping portion spaced from enclosure 14 and struts connecting the gripping portion to the enclosure, communication device 26 disposed in the enclosure, and antenna 48 connected to communication device 26 and extending at least partially outside the internal compartment of enclosure 14. It is noted that antenna 48 of Hass does not extend into an internal cavity of the handle. However, the concept of embedding an antenna in the handle of a structure is known in different areas of technologies. Consider for example the structure of Kvist, wherein antenna 210 extends into handle 216 (Fig. 2d), and the structure in the DE reference, wherein antenna 3 extends into handle 2. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structure of Hass with an antenna extending from the enclosure and into the handle, as known, to achieve expected advantages thereof, such as achieving a more compact and aesthetically pleasing structure without a protruding antenna, and/or providing better protection for the antenna inside the handle. The structure of Hass, as modified, is considered to include the combination of features of instant claim 29, wherein extending the antenna from the enclosure and into the handle is obviously necessary to extend the antenna through a strut of the handle to connect the handle gripping part to the enclosure.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 33-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Applicant’s Arguments:
Applicant’s arguments are not persuasive because the concept of arranging antennas inside handles of structures is known in different areas of technologies, as set forth in the above ground of rejection, wherein the task of applying such known concept in the structure of Hass for achieving obvious advantages thereof is an obvious matter of routine engineering without requiring an invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617